Johnson, Judge.
A jury found Anthony G. Walker (Walker) guilty of armed robbery of the executive director of the Valley Rescue Mission. Walker was indicted as a recidivist based on a burglary conviction in 1987. At the pre-sentencing hearing, the District Attorney stated that Walker had previously been convicted of burglary. He did not tender a certified copy of the prior conviction. No objection was made. Walker’s counsel was heard concerning sentencing and did not object when the court imposed a life sentence. A motion for new trial was denied. Walker appeals his sentence.
Walker’s sole enumeration of error is that the trial court erred in sentencing Walker as a recidivist, pursuant to OCGA § 17-10-7, based on the unsubstantiated statement by the prosecutor that Walker had previously been convicted of a felony. “No requirement exists under Georgia law which would limit the state to a single means of proving prior convictions of a criminal defendant in order to have the recidivism statute applied to the sentencing of the defendant.” Tankersley v. State, 155 Ga. App. 917, 922 (14) (273 SE2d 862) (1980). In Adams v. State, 142 Ga. App. 252 (7) (235.SE2d 667) (1977), it was contended that the trial court erred in considering prior convictions in the absence of certified copies of those convictions. As in the Adams case, Walker was given the opportunity to respond to the evidence of the prior conviction and object to the form of the evidence. Defense counsel made a statement asking the court to consider imposing less than the maximum sentence. No objection to the form of the evidence of the prior conviction was made. “[I]f no objection is made at the presentence hearing, a subsequent review by this court of that phase is eliminated. [Cit.] ” Id. at 255. The issue not having been properly preserved for review, we find no merit in Walker’s argument.

Judgment affirmed.


Carley, P. J., and Pope, J., concur.

*270Decided May 18, 1992.
David L. Roberts, for appellant.
Douglas C. Pullen, District Attorney, Kim B. Hoffman, Assistant District Attorney, for appellee.